Citation Nr: 1235755	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-18 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center and Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1951 to July 1953.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs (VA) Pension Management Center and Regional Office (RO) in Milwaukee, Wisconsin.

The Board has reviewed the appellant's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDING OF FACT

The appellant's countable income exceeds the maximum annual death pension rate.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension benefits are not met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Federal Circuit has stated that notice cannot be cobbled together out of unrelated decisional and post-decisional documents, such as rating decisions and statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  However, after a notice deficiency has occurred, there are ways of showing that the purpose of VCAA notice was not frustrated.  Two ways of showing this include: defects in notice were cured by actual knowledge on the part of the appellant and establishing that a reasonable person could be expected to understand what was still needed based on the notice provided.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the VCAA duty to notify was satisfied subsequent to the RO determination on appeal by way of a VCAA letter sent in June 2011.  The notice letter informed the appellant of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Therefore, she was "provided the content-complying notice to which she [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

In addition, the appellant had actual knowledge as to the criteria for entitlement to nonservice-connected death pension benefits.  She was previously awarded such benefits in July 2008, with her notification letter specifically outlining how countable income was calculated, and that it could not exceed the maximum annual pension rate (MAPR) in order for benefits to be granted.

Further, her statements to the RO and actions showed that she clearly had actual knowledge of what was required to support her claim.  Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).  Notably, the appellant expressed that Social Security Administration (SSA) benefits should not count against her pension claim, and that a widow could not live on $7,498.00 (the MAPR at the time of her prior award).  See June 2010 statement.  In February 2009, she submitted an Improved Pension Eligibility Verification Report, showing her income and expenses for 2009.

In short, the record shows that the Veteran has actively participated in presenting arguments in support of her claim and has in fact expressed her understanding of the information and evidence necessary to substantiate this issue.  The Board concludes that any 38 U.S.C.A. § 5103(a)-complaint notice error in this case did not preclude her from effectively participating in the processing of her claim.  

Therefore, adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a claimant in the development of her claim.  This duty includes assisting her in the procurement of relevant records that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained SSA records.  The appellant has not identified any records pertinent to her claim.  There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.  

Governing Laws and Regulations for Death Pension

Death pension is available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5),  (2011).  

Basic entitlement to death pension exists if, among other things, the surviving spouse's income is not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5) (2011).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b) (2010).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. § 3.271(h).  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Social Security Administration income is not specifically excluded under 38 C.F.R. § 3.272, nor is the income of a child in the custody of the surviving spouse.  In fact, the surviving spouse's annual income includes the annual income of the surviving spouse and the Veteran's children in her custody.  38 C.F.R. § 3.23(d)(5).  Such incomes are, therefore, included as countable income.

Unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.

Types of income which are excluded from countable income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments. 38 C.F.R. § 3.272 (2011).  The types of income excludable for VA pension purposes must be deducted in the year in which they occurred.  Id.  Accordingly, should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income.

Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  

For the purpose of determining initial entitlement, or for resuming payments on an award which was previously discontinued, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by twelve.  38 C.F.R. § 3.273(a).  In essence, the Board subtracts the total amount of countable income in one year from the MAPR for that year, then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit.  When a change in the MAPR occurs, the Board repeats the calculation with the new MAPR as the starting amount.  38 C.F.R. § 3.273(b)(1).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  38 C.F.R. § 3.273(b)(2). 

As of December 1, 2008, the MAPR as to death pension for a surviving spouse without a dependent child was $7,933.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B; (http://www.vba.va.gov/bln/21/Rates/pen0208.htm).  Five percent of this amount is $397.  (This rate remained in place until December 2011.)

As of December 1, 2011, the MAPR as to death pension for a surviving spouse without a dependent child is $8,219.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B; (http://www.vba.va.gov/bln/21/Rates/pen02.htm).  Five percent of this amount is $410.

Factual Background & Analysis

Initially, with regard to basic eligibility for death pension, the record reveals that the Veteran has the requisite wartime service, the appellant has the minimal net worth for pension, and the Veteran's death was nonservice-connected.  See 38 C.F.R. § 3.3(b)(4).  She does not claim to have a dependent child.  The issue here turns on whether the appellant exceeds the countable income requirement, measured by the MAPR. 

In a July 2008 decision, the RO awarded death pension benefits to the appellant, effective January 1, 2008, through January 2009.  The appellant was informed that death pension benefits would be terminated effective February 1, 2009, as the RO determined that the appellant's annual countable income would exceed the MAPR at that point.  The appellant did not appeal this decision, and instead submitted an Improved Pension Eligibility Verification Report in February 2009, which was construed as a new claim.  She reported the following income and expenses for 2009:

SSA benefits (monthly):  $863
Retirement (monthly):  $1,045.80
Gross Wages from all employment (annual):  $200
Anticipated unreimbursed medical expenses (annual):  $230

An SSA inquiry form shows that the appellant was receiving $864.00 as of December 2008.

Based on the above figures, the appellant's countable income for 2009 amounts to $23,117.60.  This figure is reached by tallying her total SSA benefits of $10,368 ($864.00 x 12) plus her total retirement of $12,549.60 ($1045.80 x 12), plus her total gross wages of $200.  The $230 of anticipated unreimbursed medical expenses is not factored in because it does not exceed 5% of the MAPR, which was $397 in 2009.

As the appellant has not submitted an updated income and expense report since February 2011, the Board assumes these figures remain unchanged, such that her countable income for 2010, 2011 and 2012 remains at $23,117.60 per annum. 

Accordingly, the appellant's annual countable income of $23,117.60 from 2009-2012 far exceeds the applicable MAPR of $7,933, effective from December 2008, and $8,219, effective from December 2011.  

The appellant contends that SSA benefits should not count as part of her countable income.  See June 2010 statement.  As explained above, SSA benefits are not listed as an exclusion from countable income and must be factored into that amount.  This aside, the Board notes that, based on the appellant's retirement income alone, (and therefore not factoring in her SSA benefits or gross wages), she still exceeds the MAPR.

The Board is sympathetic to the surviving spouse's claim and her particular circumstances, including her financial difficulties.  But the surviving spouse's countable income must be less than the annual death pension rate determined by law.  The governing criteria are explicit in that regard.  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  Here, her countable income is in excess of the applicable pension rate for death pension.  She has not provided any evidence of a decrease in her annual countable income or additional medical expenses that could be deducted from her income.  Therefore, the surviving spouse would not be legally entitled to death pension benefits.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).    


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


